In related child custody proceedings pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Westchester County (Klein, J.), dated November 25, 2008, as, after a hearing, awarded the mother final decision-making authority for the subject child.
Ordered that the order is modified, on the law, on the facts, and in the exercise of discretion, by adding a provision thereto providing that the mother must consult with the father prior to exercising her final decision-making authority for the subject child; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
While a custody award is a matter within the discretion of the trial court, whose determination is entitled to great weight on appeal (see Eschbach v Eschbach, 56 NY2d 167, 173 [1982]; Matter of Waldron v Dussek, 48 AD3d 471 [2008]), here, the court should have directed that the mother consult with the father with respect to any issues involving the child’s health, medical care, education, religion, and general welfare prior to exercising her final decision-making authority for the subject child. Dillon, J.P., Miller, Angiolillo and Dickerson, JJ., concur.